 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the last date set
forth on the signature page hereof between Biozone Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
WHEREAS, the Company is offering units (the “Units,” and the transaction, the
“Offering”), each Unit consisting of one share of common stock, par value $0.001
per share (the “Shares” or the “Common Stock”) and one five-year warrant to
purchase ½ share of Common Stock substantially in the form of  Exhibit A
attached hereto (the “Warrants”) exercisable at $0.50 per share at a price of
$0.25 per Unit (the “Offering Price”).  The Offering is being made exclusively
to accredited investors pursuant to an exemption from registration provided
under Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”) and Rule 506 promulgated thereunder; and
 
WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

 
1.1           Subject to the terms and conditions hereinafter set forth and in
the Information Package (as defined below) the Subscriber hereby irrevocably
subscribes for and agrees to purchase from the Company such number of Units, and
the Company agrees to sell to the Subscriber as is set forth on the signature
page hereof, at a per Unit price equal to $0.25 per Unit.  Within a commercially
reasonable time after the execution and delivery of this Agreement, the
Subscriber shall deposit the aggregate Offering Price to be held in escrow in
accordance with the terms of the Escrow Agreement substantially in the form
attached as Exhibit B (the “Escrow Agreement” and collectively with this
Agreement and the Warrants, the “Transaction Documents”).  In the event the
Closing (as defined below) does not take place because of (i) the rejection of
the Subscriber’s subscription for Units by the Company; or (ii) termination of
the Offering by the Company; or (iii) failure to effectuate a Closing on the
Units subscribed by the Subscriber on or prior to June 30, 2013 (as may be
extended by the Board of Directors of the Company) (the “Termination Date”)  for
any reason or no reason, unless waived by the Subscriber, this Agreement and any
other Transaction Documents shall thereafter be terminated and have no force or
effect, and the parties shall take all steps, including the execution of
instructions to the escrow agent, to ensure that the funds held in accordance
with the Escrow Agreement shall promptly be returned to the Subscriber.  The
Subscriber understands and agrees that, subject to Section 2 and applicable
laws, by executing this Agreement, it is entering into a binding agreement.
 
1.2           The closing of the purchase and sale of the Units hereunder shall
take place at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway,
32nd Floor, New York, NY 10006 or such other place as determined by the
Company.  The Closing shall take place on a Business Day promptly following the
satisfaction of the conditions set forth in Section IV below, as determined by
the Company (the “Closing Date”). The Company may hold an initial closing
(“Initial Closing”) at any time after the receipt of accepted
subscriptions.  After the Initial Closing, subsequent closings with respect to
additional Units may take place at any time prior to the Termination Date as
determined by the Company, with respect to subscriptions accepted prior to the
Termination Date (each such closing, together with the Initial Closing, being
referred to as a “Closing”).  The last Closing of the Offering, occurring on or
prior to the Termination Date, shall be referred to as the “Final Closing” and
the date of such Final Closing shall be referred to as the “Final Closing
Date.”  Any subscription documents or funds received after the Final Closing
will be returned, without interest or deduction.  In the event that the any
Closing does not occur prior to the Termination Date, all amounts paid by the
Subscriber shall be returned to the Subscriber, without interest or
deduction.  The term “Business Day” shall mean from the hours of 9:00 a.m.
(Eastern Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required to be closed. The Shares and Warrants purchased by the
Subscriber will be delivered by the Company promptly following the Closing.  At
the Closing, the Company shall deliver: (i) irrevocable instructions to the
transfer agent instructing the transfer agent to deliver the Shares and (ii)
cause the Warrants to be prepared and duly executed by the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3           The Subscriber recognizes that the purchase of the Units involves
a high degree of risk including, but not limited to, the following: (a) the
Company remains a development stage business with limited operating history and
requires substantial funds in addition to the proceeds of the Offering; (b) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units; (c) the Subscriber may not be able to liquidate its
investment; (d) transferability of the Units (Shares and Warrants) is extremely
limited; (e) in the event of a disposition, the Subscriber could sustain the
loss of its entire investment; (f) the Company has not paid any dividends since
its inception and does not anticipate paying any dividends in the foreseeable
future; and (g) the Company may issue additional securities in the future which
have rights and preferences that are senior to those of the Common
Stock.  Without limiting the generality of the representations set forth in
herein, the Subscriber represents that the Subscriber has carefully reviewed the
Company’s reports and filings with the United States Securities and Exchange
Commission (the “SEC”), since the filing of the Company’s Current Report on Form
8-K filed on March 1, 2011 (the “SEC Filings” and collectively, the “Information
Package”).  The foregoing reports contained in the Information Package are
available on the SEC’s website at www.sec.gov.
 
1.4           The Subscriber is, and on each date on which the Subscriber
continues to own restricted securities from the Offering will be, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. In general, an
“Accredited Investor” is deemed to be an institution with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 (excluding
such person’s principal residence) or annual income exceeding $200,000 or
$300,000 jointly with his or her spouse.
 
1.5           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Units to evaluate the merits and risks
of such an investment on the Subscriber’s behalf; (b) the Subscriber recognizes
the highly speculative nature of this investment; and (c) the Subscriber is able
to bear the economic risk that the Subscriber hereby assumes.
 
1.6           The Subscriber hereby acknowledges receipt and careful review of
this Agreement, and any documents which may have been made available upon
request as reflected therein (collectively referred to with the Information
Package as the “Offering Materials”) and hereby represents that the Subscriber
has been furnished by the Company during the course of the Offering with all
information regarding the Company, the terms and conditions of the Offering and
any additional information that the Subscriber has requested or desired to know,
and has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers or other representatives of the Company concerning
the Company and the terms and conditions of the Offering.
 
1.7           (a)           In making the decision to invest in the Units the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials.  To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Materials.
 
(b)           The Subscriber represents and warrants that: (i) the Subscriber
was contacted regarding the sale of the Units by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship  and (ii) no Units were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
1.8           The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.9           The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Regulation D.  The Subscriber understands that the
Units have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Units unless they are registered under the
Securities Act and under any applicable state securities or “blue sky” laws or
unless an exemption from such registration is available.
 
1.10           The Subscriber understands that the Units have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Subscriber’s
investment intention.  In this connection, the Subscriber hereby represents that
the Subscriber is purchasing the Units for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Units.
 
1.11           The Subscriber understands that the Common Stock is thinly
traded.  The Subscriber understands that even if a public market develops for
the Common Stock, Rule 144 (“Rule 144”) promulgated under the Securities Act
requires for non-affiliates, among other conditions, a six month holding period
prior to the resale of securities acquired in a non-public offering without
having to satisfy the registration requirements under the Securities Act
provided the other requirements of Rule 144 are available at the time of sale
(such as availability of current public information concerning the
Company).  The Subscriber understands and hereby acknowledges that the Company
is under no obligation to register any of the Units under the Securities Act or
any state securities or “blue sky” laws other than as set forth herein.
 
1.12           The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Units (including the underlying
Shares and Warrants) that such Units have not been registered under the
Securities Act or any state securities or “blue sky” laws and setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement.  The Subscriber is aware that the Company will make a notation
in its appropriate records with respect to the restrictions on the
transferability of such Units. The legend to be placed on each certificate shall
be in form substantially similar to the following:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
3

--------------------------------------------------------------------------------

 
 
1.13           The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to call Subscriber’s
bank or place of employment or otherwise review the financial standing of the
Subscriber; and it is further agreed that the Company, at its sole discretion,
reserves the unrestricted right, without further documentation or agreement on
the part of the Subscriber, to reject or limit any subscription, to accept
subscriptions for fractional Units and to close the Offering to the Subscriber
at any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Units.
 
1.14           The Subscriber hereby represents that the address of the
Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber’s principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.
 
1.15           The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.16           If the Subscriber is a corporation, partnership, limited
liability company, trust, employee benefit plan, individual retirement account,
Keogh Plan, or other tax-exempt entity, it is authorized and qualified to invest
in the Company and the person signing this Agreement on behalf of such entity
has been duly authorized by such entity to do so.
 
1.17           The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 8.4
below.
 
1.18           The Subscriber acknowledges that at such time, if ever, as the
Shares or Warrants are registered under the Securities Act, sales of the Shares
or Warrants will be subject to state securities laws.
 
1.19           (a)           The Subscriber agrees not to issue any public
statement with respect to the Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
(b)           The Company agrees not to disclose the names, addresses or any
other information about the Subscribers, except as required by law; provided,
that the Company may use the name of the Subscriber for any offering or in any
registration statement in which the Subscriber’s Units (Shares or Warrants) are
included.
 
1.20           The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Units by the Subscriber in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Subscriber to comply with any covenant made by the Subscriber in this
Agreement (including the Confidential Investor Questionnaire contained in
Article VII herein) or any other document furnished by the Subscriber to any of
the foregoing in connection with this transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
II.
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has the requisite corporate
power to own its properties and to carry on its business as presently conducted.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association, joint venture, or other entity that is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity. As of the Closing Date, all of the Company’s
Subsidiaries are set forth in the SEC Filings.
 
2.2           Voting Rights.  All issued and outstanding shares of the Company
are validly issued, fully paid and non-assessable.  Except as set forth in the
Offering Materials and as otherwise required by law, there are no restrictions
upon the voting or transfer of any of the shares of capital stock of the Company
pursuant to the Company’s Articles of Incorporation, as amended, Bylaws or other
governing documents or any agreement or other instruments to which the Company
is a party or by which the Company is bound.
 
2.3           Authorization; Enforceability.  The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Units contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Shares when issued and fully paid for
in accordance with the terms of this Agreement, and Shares issued pursuant to
the terms of the Warrants when exercised in accordance with the terms of such
Warrants, will be validly issued, fully paid and nonassessable.  The issuance
and sale of the Units contemplated hereby will not give rise to any preemptive
rights or rights of first refusal on behalf of any person which have not been
waived in connection with this Offering.
 
2.4           Governmental Consents.  No consent, approval, authorization or
other order of any governmental authority is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Units, except such
filings as may be required to be made with the SEC, FINRA or with any state or
foreign blue sky or securities regulatory authority.
 
2.5           Capitalization.  The authorized and outstanding capital stock of
the Company on a fully diluted basis and all outstanding rights to acquire or
receive, directly or indirectly, any equity of the Company or any Subsidiary, as
of the date of this Agreement (not including the Units) are set forth in the SEC
Filings.
 
2.6           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 1 are true and correct, neither the
issuance nor the sale of the Units nor the performance of the Company’s
obligations under the Transaction Documents by the Company, will:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the Articles
of Incorporation, as amended, charter or Bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates (For the purposes of this
Agreement, an “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. Affiliate includes each Subsidiary of the Company.  For the
purposes of this Agreement, a “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind. For purposes of this
definition, “Control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise), (C) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or
 
(b)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or
 
(c)           except as set forth in the SEC Filings, result in the activation
of any rights of first refusal, participation rights, pre-emptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or
 
(d)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company
 
2.7           The Units. The Units upon issuance in accordance with the terms of
the Transaction Documents:
 
 
(a)           will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the
Securities Act and any applicable state securities laws and as provided in the
Transaction Documents;
 
 
(b)           will be duly and validly issued, fully paid and non-assessable;
 
 
(c)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 


(d)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(e)           assuming the representations and warranties of the Subscribers as
set forth in Section 1 hereof are true and correct, will not result in a
violation of Section 5 under the Securities Act.
 
2.8           Intentionally Omitted. Except disclosed in the SEC Filings, there
is no pending or, to the knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under the Transaction Documents. Except as disclosed in the SEC
Filings, there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.
 
2.9           No Undisclosed Events or Circumstances.  Since March 1, 2011,
except as disclosed in the SEC Filings, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the SEC Filings.
 
 
6

--------------------------------------------------------------------------------

 
 
2.10           Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the SEC Filings and Offering Materials contain all
material information relating to the Company and its operations and financial
condition as of their respective dates required to be disclosed therein. Since
March 1, 2011, and except as disclosed in the SEC Filings or modified in the SEC
Filings and Offering Materials, other than the sale of Units hereunder, there
has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs. Without giving effect to the sale of any Units
hereunder, the SEC Filings and Offering Materials including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made.  The financial statements of the Company included
in the SEC Filings comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and Subsidiaries as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
2.11           Defaults. The Company is not in violation of its Articles of
Incorporation, as amended, or Bylaws. The Company is (i) not in default under or
in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters,
or (iii) to the Company’s knowledge, not in violation of any statute, rule or
regulation of any governmental authority which violation would have a Material
Adverse Effect.
 
2.12           No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Units pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the OTC Bulletin Board (“OTCBB”);  no prior
offering will impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder; and neither
the Company nor any of its Affiliates will take any action or suffer any
inaction or conduct any offering other than the transactions contemplated hereby
that would be integrated with the offer or issuance of the Units or that would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.
 
2.13           No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any Person acting on its or their behalf, has
engaged in any form of general solicitation in connection with the offer or sale
of the Units hereby.
 
2.14           No Undisclosed Liabilities. Except as disclosed in the SEC
Filings, the Company has no liabilities or obligations which are material,
individually or in the aggregate, except (i) to the extent disclosed in the SEC
Filings or the Offering Materials or (ii) incurred in the ordinary course of the
Company businesses since March 1, 2011 and which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
2.15           Dilution. The Company’s executive officers and directors
understand the nature of the Units being sold hereby and recognize that the
issuance of the Units will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company. The Company’s Board of Directors has concluded, in its good faith
business judgment that the issuance of the Units is in the best interests of the
Company. The Company specifically acknowledges that its obligation to issue
shares of Common Stock upon exercise of the Warrants is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company or parties entitled to
receive equity of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
2.16           No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
presently employed by the Company, or to the knowledge of the Company previously
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date.
 
2.17           Investment Company. Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
2.18           Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
2.19           Reporting Company. The Company is a publicly-held company that
files periodic and other reports pursuant to Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the provisions of
the 1934 Act, the Company has timely filed all reports required to be filed
thereunder with the Commission since March 1, 2011.
 
2.20           Listing. The Common Stock is quoted on the OTCBB under the symbol
BZNE. The Company has not received any written notice that the Common Stock is
not eligible nor will become ineligible for quotation on the OTCBB nor that the
Common Stock does not meet all requirements for the continuation of such
quotation and the Company satisfies all the requirements on issuers for the
continued quotation of its Common Stock on the OTCBB.
 
2.21           Anti-Takeover Provisions.  The Company and its Board of Directors
will have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation, as
amended (or similar charter documents) or the laws of its jurisdiction of
incorporation that are or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including, without limitation, as
a result of the Company’s issuance of the Units and the Subscribers’ ownership
of the Units.
 
2.22           Title to Assets.  The Company has good and marketable title to
all of its real and personal property reflected in the SEC Filings, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those that, individually or in the aggregate, do not
cause and are not reasonably likely to cause a Material Adverse Effect. All
leases of the Company are valid and subsisting and in full force and effect.
 
2.23           Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
2.24           Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service (the “IRS”). The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any completed tax period, nor of any basis for any such assessment,
adjustment or contingency.
 
 
8

--------------------------------------------------------------------------------

 
 
2.25           Books and Record Internal Accounting Controls. The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of their assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company. The Company maintains a
system of internal accounting controls sufficient, in the judgment of the
Company, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences. The Company has established
disclosure controls and procedures (as defined in 1934 Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company is made known to the
certifying officers by others within those entities.
 
2.26           Transactions with Affiliates. Except as set forth in the SEC
Filings, there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company or any Affiliate.
 
2.27           Sarbanes-Oxley Act. The Company is in material compliance with
the applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder that are effective,
and intends to comply with other applicable provisions of the Sarbanes-Oxley Act
and the rules and regulations promulgated thereunder upon the effectiveness of
such provisions.
 
2.28           Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent in the businesses in which the Company is engaged. To the Company’s
knowledge, such insurance contracts and policies are valid and in full force and
effect.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
2.29           Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP and that would be reasonably
likely to have a Material Adverse Effect.
 
2.30           Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.
 
2.31           Environmental Compliance. The Company has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business
or in the business of any of its Subsidiaries, unless the failure to possess
such approvals, authorizations, certificates, consents, licenses, orders or
permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
 
 
9

--------------------------------------------------------------------------------

 
 
2.32           Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers in writing prior to the Closing Date, shall be true and correct in
all material respects as of the Closing Date; provided, that, if such
representation or warranty is made as of a different date, in which case such
representation or warranty shall be true as of such date.
 
2.33           Survival. The foregoing representations and warranties shall
survive the Closing Date.
 
III.
TERMS OF SUBSCRIPTION

 
3.1           All funds paid hereunder shall be deposited with the Company
pursuant to the terms of the Escrow Agreement.
 
3.2           Certificates representing the Shares and the Warrants purchased by
the Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber within 10 business days following the Closing at which such purchase
takes place. The Subscriber hereby authorizes and directs the Company to deliver
the certificates representing the Shares and the Warrants purchased by the
Subscriber pursuant to this Agreement directly to the Subscriber’s residential
or business address indicated on the signature page hereto.
 
IV.
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1           The Subscriber’s obligation to purchase the Units at the Closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:
 
(a)           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.
 
(b)           No Legal Order Pending.  There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
 
(c)           No Law Prohibiting or Restricting Such Sale.  There shall not be
in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Units (except as otherwise provided in this Agreement).
 
 
10

--------------------------------------------------------------------------------

 
 
V.           FAVORED NATIONS PROVISIONS.  Other than in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights equal to or greater than those granted to
the Subscribers, (ii) the Company’s issuance of securities in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not primarily for the purpose of raising capital and which holders
of such securities or debt are not at any time granted registration rights equal
to or greater than those granted to the Subscribers, (iii) the Company’s
issuance of Common Stock or the issuances or grants of options to purchase
Common Stock to employees, directors, and consultants, pursuant to plans that
have been approved by a majority of the stockholders and a majority of the
independent members of the board of directors of the Company or plans in
existence as such plans are constituted on the date of this Agreement  (iv) the
Company’s issuance of securities upon the exercise or exchange of or conversion
of any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement on the terms
in effect on the Final Closing Date,  (v) an issuance by the Company of
securities resulting from the exercise of Warrants issued pursuant to this
Agreement, (vi) the Company’s issuance of Common Stock or the issuances or
grants of options to purchase Common Stock to consultants and service providers
approved by holders of 75% of the Shares sold in the Offering voting as a group,
held as of the date of approval (“Subscriber Consent”), and (vii) any and all
securities required to be assumed by the Company by the terms thereof as a
result of any of the foregoing even if issued by a predecessor acquired in
connection with a business combination, merger or share exchange (collectively,
the foregoing (i) through (vii) are “Excepted Issuances”), if during the period
beginning on the Closing Date and ending on the date that is eighteen (18)
months thereafter, the Company shall issue any Common Stock or securities
convertible into or exercisable for shares of Common Stock (or modify any of the
foregoing which may be outstanding) to any person or entity at a price per share
or conversion or exercise price per share which shall be less than $0.25 per
share, being the per share price of Units hereunder (disregarding any value
attributable to the Warrants) or as in effect at such time, without Subscriber
Consent (the “Lower Price Issuance”), then the Company shall issue such
additional number of Shares such that the Subscriber shall receive, in total,
that number of Shares of Common Stock had the Subscriber effectively paid a per
Unit price equal to the Lower Price Issuance.  Common Stock issued or issuable
by the Company for no consideration or for consideration that cannot be
determined at the time of issue will be deemed issuable or to have been issued
for $0.001 per share of Common Stock.  The rights of Subscriber set forth in
this Section V are in addition to any other rights the Subscriber may have
pursuant to this Agreement, and any other agreement referred to or entered into
in connection herewith or to which Subscriber and Company are
parties.  Notwithstanding anything herein or in any other agreement to the
contrary, the Company shall only be required to make a single adjustment with
respect to any Lower Price Issuance, regardless of the existence of multiple
basis therefore.    For the avoidance of doubt and notwithstanding anything to
the contrary, no adjustment shall be made to the number of Warrants issued to
the Subscriber, the number of Warrant Shares issuable upon exercise of the
Warrants issued to the Subscriber or the exercise price of the Warrants pursuant
to this Section V as the result of any Lower Price Issuance by the Company.  For
the further avoidance of doubt, if the Company issues units consisting of Common
Stock and warrants to purchase Common Stock, any adjustment made pursuant to
this Section V shall be solely based on the per unit sale price disregarding any
value attributable to the warrants contained in such units
 
VI.
INTENTIONALLY OMITTED.

 
  MISCELLANEOUS
 
6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
if to the Company, at:
Biozone Pharmaceuticals, Inc.
550 Sylvan Avenue, Suite 101
Englewood Cliffs, NJ 07632
Attn:  Chief Executive Officer


With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Harvey Kesner, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by both (a) the Company
and (b) subscribers in the Offering holding a majority of the Units issued in
the Offering then held by the original Subscribers.
 
6.3           Subject to anything contrary herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns.  This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
6.4           Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.
 
6.5           NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM
FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE
COURTS OF THE STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES
HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID
VENUE.
 
6.6           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
6.7           In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.8           The holdings of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.9           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.10           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
6.11           This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
6.12           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 

 
VII. 
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
7.1           The Subscriber represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.
 
Category A  
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000 (excluding his or her principal residence).



Explanation.  In calculating net worth you may include equity in personal
property and real estate other than your principal residence, including your
cash, short-term investments, stock and securities.  Equity in personal property
and real estate should be based on the fair market value of such property less
debt secured by such property.


Category B  
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C  
The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.



Category D  
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Category E  
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Category F  
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Units and with total assets in excess of $5,000,000. (describe
entity)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
14

--------------------------------------------------------------------------------

 
 
Category G  
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 
Category H  
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  
Category I
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete
 
 
7.2           SUITABILITY (please answer each question)
 
(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
(c)           For all Subscribers, please list types of prior investments:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
(d)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

 
 
Public
Companies
 
Private
Companies
Public or Private Companies
with no, or insignificant,
assets and operations
 
Frequently
     
Occasionally
     
Never
     



(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                           NO_______
 
(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                           NO_______
 
(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:
 
YES_______                                           NO_______
 
(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                           NO_______
 
(j)            For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______
 
7.3           MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)
 
(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of Survivorship (both parties must sign)
(d)           Partnership*
(e)           Tenants in Common
(f)            Company*
(g)           Trust*
(h)           Other*
 
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
7.4           FINRA AFFILIATION.
 
Are you affiliated or associated with a FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
16

--------------------------------------------------------------------------------

 
 
 
*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
_________________________________
Name of FINRA Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


7.5           The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
17

--------------------------------------------------------------------------------

 
 
DOLLAR SUBSCRIPTION __________ / $0.25= ______________ NUMBER OF UNITS
(EACH UNIT CONSISTING OF 1 SHARE OF COMMON STOCK AND A WARRANT TO
PURCHASE ½ SHARE OF COMMON STOCK)
 

       
 
Signature
     
Signature (if purchasing jointly)
                 
 
Name Typed or Printed
     
Name Typed or Printed
                 
 
Title (if Subscriber is an Entity)
     
Title (if Subscriber is an Entity)
                 
 
Entity Name (if applicable)
     
Entity Name (if applicable
                             
Address
     
Address
                 
 
City, State and Zip Code
     
City, State and Zip Code
                 
 
Telephone-Business
     
Telephone-Business
                 
 
Telephone-Residence
     
Telephone-Residence
                 
 
Facsimile-Business
     
Facsimile-Business
                 
 
Facsimile-Residence
     
Facsimile-Residence
                 
 
Tax ID # or Social Security #
     
Tax ID # or Social Security #

 
Name in which securities should be
issued:                                                                          




Dated:                      , 2013


This Subscription Agreement is agreed to and accepted as of ________________,
2013.
 
BIOZONE PHARMACEUTICALS, INC.


By:           ____________________________________
Name:           
Title:           
 
 
18

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2013.


_______________________________________
(Signature)








19
 
 